HUXMAN, Circuit Judge.
The question presented by this appeal involves the construction of a rate schedule. Appellee, Guthrie Cotton Oil Company, ordered cars of thirty-six feet and forty feet, six inches in length, in which to ship bales of cotton linters. The railroad company furnished fifty feet cars. Appellee loaded more linters into the cars furnished than could have been loaded into the cars ordered, but did not fill the cars to full capacity. Freight charges were assessed and paid on the basis of the rates and amounts applicable to cars thirty-six feet and forty feet, six inches in length, respectively. The railroad company claims the right to recover freight charges based on the minimum weight of the larger cars used rather than upon the rates applicable to the cars ordered.
Section 3(a) of Rule 34 of Consolidated Freight Classification No. 13, which applies in such cases, provides as follows: “If carrier had been unable or finds that it will be unable within six days after receipt of order * * * to furnish closed car of length ordered and furnishes longer car, minimum weight shall be that fixed for car ordered except that when loading capacity of car is used, minimum weight shall be that fixed for car furnished.”
The purpose of the schedule is quite obvious. It was to prevent the railroad company from furnishing a longer car than was needed, as evidenced by the order, and then charging the shipper the minimum weight of the larger car furnished, although his needs did not come up to that weight.
The precise language in the schedule to be construed is the phrase, “except that when loading capacity of car is used, * * What is meant by this language? The trial court in reaching its decision followed the decision of the District Court for the Northern District of Texas in Fort Worth & Denver C. R. Co. v. Childress Cotton Oil Co., 48 F.Supp. 937, 941. It was there held that the schedule in question did not require the shipper to pay on the basis of minimum weight of the larger car furnished even though he loaded more linters into that car than could have been loaded into the car ordered, so long as he did not fill the car to full capacity. In other words, Both the court in the Fort Worth & Denver C. R. case and the trial court in this case construed the language to mean the same as though it read: “except that when the full loading capacity of the car is used * * *.” With this construction we cannot agree.
The Fort Worth & Denver C. R. case recognized that there is a distinction be*11tween “loading capacity” and “full loading capacity.” At page 940 of the opinion of 48 F.Supp., the court states: “Of course, in a sense, when you load anything in a car you use its loading capacity.” “Capacity” means size, space, or compass. Reynolds v. General Electric Co., 9 Cir., 141 F. 551, 554. If one puts 5,000 bushels of wheat into a granary capable of holding 10,000 bushels, he certainly has used the capacity of the granary to one-half its full extent. It could not be said that he had not used the capacity of the granary because he had not completely filled it. What could be said is that he had not used all of the capacity of the granary.
We think the language should be given a reasonable construction and one relating to the subject matter at hand. What was the purpose of the rule? Obviously, the purpose was to prevent penalizing the shipper when he ordered a car sufficient for his needs, as evidenced by his order, and the railroad company furnished him one of greater capacity. The Interstate Commerce Commission had given its consideration to this matter. It had laid down its rules requiring the railroad company to adopt rate schedules which would eliminate this penalty against shippers. The Commission’s interpretation is found in Rule 66(a) of Tariff Circular No. 20, in which it said: “The commission believes that when tariffs provide minimum weights which vary with the size or capacity of the car, it is the duty of the carrier to incorporate in such tariffs a rule to the effect that when a car of the dimensions or capacity ordered by the shipper can not be promptly furnished, and when the carrier for its own convenience does provide a car of greater dimensions or capacity than that ordered, such car may be used on the basis of the minimum carload fixed in the tariffs for cars of the dimensions or capacity ordered by the shipper, provided the shipment could have been loaded into or upon car of the capacity or size ordered; * * *
It may be conceded that this rule is not a construction of the tariff involved here, but it is persuasive and enlightening in view of the ambiguous language of Rule 34.
It is argued that the construction adopted here penalizes the shipper if he inadvertently places one more bale in the car furnished than could have been contained in the car ordered by him. It can be argued with equal force that a contrary construction enables him to fill a car of twice the capacity to its fullest extent, eliminating therefrom only a single bale from the very topmost part, and thereby reap a great benefit. We do not feel that the Interstate Commerce Commission, in requiring railroad companies to adopt rate schedules on this matter, intended to accomplish either of such results. Rather, it sought to bring about a condition that was fair to both the shipper and the company.
Obviously, there are three classes of capacity involved in a situation such as we have here: The capacity of the car ordered —the capacity of the car furnished — -and the excess capacity of the car furnished over the capacity of the car ordered. If the shipper stays within the capacity of the car ordered, he should not, and cannot, under the Interstate Commerce Commission rule, or our construction of Rule 34, be penalized because the railroad company furnishes a larger car. But if a larger car is furnished than he said he needed when he placed his order and he uses the excess capacity beyond the maximum capacity of what he said he needed when he ordered his car, there is no reason why his rights and liabilities should not be determined by the car furnished. Fie has used the additional capacity when he exceeds the maximum amount that could be placed in the car ordered by him, and this is so whether he uses it all or only a part of it.
The decision of the trial court is reversed and the cause is remanded, with directions to proceed in accordance with the views expressed herein.